Case 1:18-cv-06955-BMC Document 52 Filed 08/27/20 Page 1 of 2 PagelD #: 991

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ween ee ee ee eee ee eee 4
JASMIN R. FRANCIS, Individually and on Behalf Case No.: 18-cv-6955 (BMC)
of All Others Similarly Situated, :

Plaintiff,

STIPULATION AND
against- 5 ORDER OF SUBSTITUTION

GENERAL REVENUE CORPORATION,

Defendant. ;
we eee ee eee ee ee ee eee ee ee eee eee 4

WHEREAS, defendant General Revenue Corporation (“Defendant”) is currently
represented by McGuire Woods LLP as counsel of record; and

WHEREAS, Defendant has requested that the law firm Keating Muething & Klekamp
PLL be substituted for McGuireWoods LLP as Defendant’s counsel and that Diamond McCarthy
LLP serve as Defendant’s local counsel; and

WHEREAS, the proposed substitution of counsel will not delay the prosecution of this
action including but not limited to the completion of class discovery by September 28, 2020; and

WHEREAS, Defendant’s proposed new counsel, Jacob Rhode, Esq. of Keating Meuthing
& Klekamp PLL will promptly file an application seeking to be admitted pro hac vice; and

WHEREAS, McGuireWoods LLP is not asserting a retaining or charging lien in this

action;
Case 1:18-cv-06955-BMC Document 52 Filed 08/27/20 Page 2 of 2 PagelD #: 992

IT IS HEREBY STIPULATED AND AGREED THAT pursuant to Local Rule 1.4,

Keating Muething & Klekamp PLL is hereby substituted for McGuireWoods LLP as counsel for

Defendant.

Dated: New York, New York
August 27, 2020

Incoming Counsel for Defendant:

KEATING MUETHING & KLEKAMP PLL

BY; a 2
JacobD.Rhode ~~
(pro hac vice forthcoming)

One East 4th Street, Suite 1400

Cincinnati, OH 45202

jrhode@kmklaw.com

DIAMOND MCCARTHY LLP

é
BY: LOW Loe? aoe.

Lon J. Seidman
295 Madison Avenue, 27" Floor
New York, New York 10017
Tel.: (212) 430-5400
Fax: (212) 430-5499
lseidman@diamondmccarthy

SO ORDERED:

Dated:

 

10216167.1

Outgoing Counsel for Defendant:

McGUIREWoops LLP

BY: F2, °——

Philip A. Goldstein
1251 Avenue of the Americas, 20" Floor
New York, New York 10020
Tel: (212) 548-2167
Fax: (212) 715-6275
pagoldstein@mcguirewoods.com

Defendant:
GENERAL REVENUE CORPORATION

BY: Norv Wu

J)!

NAME: JONATHAN F INLEY, CEO

 

 

HON. BRIAN M. COGAN, U.S.D.C.
